UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5242



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD LYNN FIELDS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:02-cr-00356-AMD)


Submitted:   November 16, 2007            Decided:   December 4, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. A.
David Copperthite, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald Lynn Fields appeals the district court’s judgment

on remand for resentencing under United States v. Booker, 543 U.S.
220 (2005).       On appeal, Fields has filed a brief pursuant to

Anders   v.    California,   386 U.S. 738   (1967),   arguing       that   his

sentence of fifty-one months was unreasonable.*           Finding no error,

we affirm.

              Following United States v. Booker, 543 U.S. 220 (2005),

a district court must engage in a multi-step process at sentencing.

First, after making appropriate findings of fact, the court must

correctly determine the applicable advisory guidelines range and

consult the range in imposing sentence. United States v. Moreland,

437 F.3d 424, 432 (4th Cir. 2006); United States v. Hughes, 401
F.3d 540, 546 (4th Cir. 2005).            The court is then required to

consider “other relevant factors set forth in the guidelines and

those factors set forth in § 3553(a) before imposing sentence.”

Hughes, 401 F.3d at 546.      A sentence within a properly calculated

advisory guideline range is presumed reasonable.             Rita v. United

States, 127 S. Ct. 2456, 2462 (2007).

              On appeal, this court will affirm a sentence as long as

it is within the prescribed statutory range and is reasonable.

Hughes, 401 F.3d at 547. Reasonableness review involves procedural



     *
      Fields was informed of his right to file                      a    pro    se
supplemental brief. He has elected not to do so.

                                    - 2 -
and substantive components.             Moreland, 437 F.3d at 434.               “A

sentence may be procedurally unreasonable, for example, if the

district court provides an inadequate statement of reasons . . .

A sentence may be substantively unreasonable if the court relies on

an improper factor or rejects policies articulated by Congress or

the Sentencing Commission.”           Id.

            Fields’      sentence     was    procedurally    reasonable.         In

conformity with this court’s opinion and the presentence report,

the district court determined that Fields had a base offense level

of twenty and a criminal history category of III.                  The district

court’s calculation resulted in an advisory guidelines range of

forty-one to fifty-one months’ imprisonment. The Government argued

that a two level enhancement for obstruction of justice should be

applied    based    on   the   fact   that    Fields   committed   perjury   and

suborned perjury during his trial.              A two level enhancement would

have resulted in an advisory guidelines range of 51 to 63 months’

imprisonment.       Although the district court concluded that Fields

committed perjury and suborned perjury, the district court declined

to enhance Fields’ sentence, finding that a sentence of fifty-one

months was appropriate.           Prior to imposing that sentence, the

district    court    considered       defense    counsel’s   arguments     for    a

sentence of forty-one months’ imprisonment.                  United States v.

Montes-Pineda, 445 F.3d 375, 380 (2006).                  The district court

rejected counsel’s arguments and determined that the factors in 18


                                       - 3 -
U.S.C.     §    3553(a),     including       the    need     for    deterrence,     the

seriousness of Fields’ offense, and the need to promote respect for

the   law,      were     served   by   a     sentence       of     fifty-one     months’

imprisonment.

               Fields’    sentence     was   also    substantively        reasonable.

Fields argues that he should have received a sentence of forty-one

months’ imprisonment because his criminal history overrepresented

the seriousness of his past conduct and because of physical and

mental disabilities he suffered during his teenage years.                           The

district       court     considered    and     rejected      these     arguments     at

sentencing.      Rather, the district court was particularly concerned

that Fields’ case involved an AK-47 rifle and determined that a

sentence of fifty-one months was appropriate.                      Fields’ sentence,

within his advisory guidelines, is presumed reasonable, and he has

failed to rebut that presumption.

               In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                           We

therefore      affirm     the   district     court’s       judgment.      This     court

requires that counsel inform Fields, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Fields requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                          Counsel’s

motion must state that a copy thereof was served on Fields.


                                        - 4 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -